DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 are cancelled herein.
Specification
The previous objection is withdrawn due to the amendment.
Drawings
The drawings were received on 12/9/2021.  These drawings are accepted, and the previous objection is withdrawn.
Claim Rejections - 35 USC § 112
The previous rejections under this heading are withdrawn due to the amendments.





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The non-elected claims 1-8 are cancelled, and the preamble of claim 9 has been amended to remove reference to cancelled claim 1.
The application has been amended as follows: 

			Cancel claims 1-8.

			Amend the preamble of claim 9 as follows:
	A device 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the device of claim 1 with the piston, piston rod, and the non-circular nature of the rod and central recess as claimed.  The closest prior art is as previously cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743